UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :        17cv1789 (DLC)
SECURITIES AND EXCHANGE COMMISSION,    :
                                       :      OPINION AND ORDER
                    Plaintiff,         :
                                       :
          -v-                          :
                                       :
LEK SECURITIES CORPORATION, SAMUEL     :
LEK, VALI MANAGEMENT PARTNERS d/b/a    :
AVALON FA, LTD., NATHAN FAYYER, and    :
SERGEY PUSTELNIK a/k/a SERGE PUSTELNIK :
                                       :
                    Defendants.        :
                                       :
-------------------------------------- X

APPEARANCES

For plaintiff Securities and Exchange Commission:
David J. Gottesman
Olivia S. Choe
Sarah S. Nilson
U.S. Securities and Exchange Commission
100 F Street NE
Washington, DC 20549

For defendants Lek Securities Corporation and Samuel Lek:
Steve M. Dollar
David B. Schwartz
Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, NY 10103

Kevin J. Harnisch
Norton Rose Fulbright US LLP
799 9th Street NW, Suite 1000
Washington, DC 20001

Ronald D. Smith
Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600
Dallas, TX 75201
DENISE COTE, District Judge:

     On August 24, 2018, defendants Lek Securities Corp. (“Lek

Securities”) and Samuel Lek (“Lek”; together with Lek

Securities, the “Lek Defendants”) filed a motion for summary

judgment seeking dismissal of all claims brought against them by

the U.S. Securities and Exchange Commission (“SEC”).    The SEC

has brought claims against the Lek Defendants for violations of:

§ 20(e) of the Securities Exchange Act of 1934 (“Exchange Act”)

and § 15(b) of the Securities Act of 1933 (“Securities Act”) for

aiding and abetting the primary violations of Avalon FA Ltd.

(“Avalon”), Nathan Fayyer (“Fayyer”), and Sergey Pustelnik

(“Pustelnik”; together with Avalon and Fayyer, the “Avalon

Defendants”); § 17(a)(3) of the Securities Act as a primary

violator; and § 20(a) of the Exchange Act based on the Lek

Defendants’ control of Pustelnik, who the SEC alleges violated

§ 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder.   SEC v. Lek Sec. Corp., 276 F. Supp. 3d 49, 57-58

(S.D.N.Y. 2017).

     The SEC’s allegations concern two schemes to manipulate the

U.S. securities markets.   The first scheme involved Avalon’s

alleged use of a trading strategy referred to as layering.    A

trader engaged in layering typically places a large number of

buy (or sell) orders on one side of the market without intending

to execute those orders.   The trader does so to increase the


                                 2
perceived demand (or supply) of the stock and to influence the

price per share or volume of shares the trader is able to sell

(or buy) on the opposite side of the market.   See SEC v. Lek

Sec. Corp., No. 17cv1789(DLC), 2019 WL 1198599, at *2-3

(S.D.N.Y. Mar. 14, 2019).    The SEC claims that Avalon engaged of

hundreds of thousands of instances of layering through Lek.     Id.

at *3.

      The second alleged scheme is a Cross-Market Strategy.    In a

Cross-Market Strategy, a trader manipulates the prices of

options through trading in the corresponding stocks.   See id. at

*8.   The SEC claims that Avalon engaged in the Cross-Market

Strategy over 600 times through Lek.   Id. at *9.

      A motion for summary judgment may not be granted unless all

of the submissions taken together “show[] that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”   Fed. R. Civ. P.

56(a).   “A genuine issue of material fact exists if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.”   Nick’s Garage, Inc. v. Progressive Cas. Ins.

Co., 875 F.3d 107, 113 (2d Cir. 2017) (citation omitted).     The

moving party bears the burden of demonstrating the absence of a

material factual question.   Gemmink v. Jay Peak Inc., 807 F.3d

46, 48 (2d Cir. 2015).   In making this determination, the court

must “view the evidence in the light most favorable to the party


                                  3
opposing summary judgment” and “draw all reasonable inferences

in favor of that party.”   Weyant v. Okst, 101 F.3d 845, 854 (2d

Cir. 1996).

     Once the moving party has asserted facts showing that the

non-movant’s claims or affirmative defenses cannot be sustained,

the party opposing summary judgment “must set forth specific

facts demonstrating that there is a genuine issue for trial.”

Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation

omitted).   “[C]onclusory statements, conjecture, and

inadmissible evidence are insufficient to defeat summary

judgment,” Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317

(2d Cir. 2011) (citation omitted), as is “mere speculation or

conjecture as to the true nature of the facts.”    Hicks v.

Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

Only disputes over material facts will properly preclude the

entry of summary judgment.   Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

     In bringing this motion, the Lek Defendants emphasize that

they had a surveillance system which they improved over time,

that the system prevented many manipulative trades, and that

regulators failed to respond adequately to the Lek requests for

assistance to improve the system.    They assert that they are

entitled to summary judgment because the SEC has presented

insufficient evidence that Avalon engaged in manipulative


                                 4
trading, that the Lek Defendants assisted Avalon, or that Lek

Securities controlled Pustelnik.       These arguments are addressed

in turn.

I.   Avalon’s Primary Violations

     The Lek Defendants principally argue that the record

contains insufficient evidence to support a violation of the

securities laws by the Avalon Defendants.      Through two experts,

the SEC has offered detailed analyses of the Avalon trading that

purports to demonstrate voluminous trading consistent with the

two alleged manipulative trading strategies.      Lek Sec. Corp.,

2019 WL 1198599, at *3-5, 8-11.    The motion to exclude testimony

from those experts was recently denied.      Id. at *14-16.   The Lek

Defendants contend that, even with a denial of their motion to

strike the SEC expert testimony, summary judgment is nonetheless

appropriate.

     According to the Lek Defendants, the SEC has failed to show

market manipulation since a market manipulation scheme requires

the SEC to offer evidence that Avalon injected false price

information into the market.   Because every order Avalon placed

was a “real, actionable” order, the Lek Defendants reason that

the Avalon orders were incapable of sending false price signals

into the market.   This very argument was rejected in the

decision denying the Lek Defendants’ motion to dismiss.       Lek

Sec. Corp., 276 F. Supp. 3d at 64.      As explained there, the


                                   5
defendants’ position that open market orders may never

constitute manipulative conduct is not the law.    Id. 1

     With respect to the Cross-Market Strategy in particular,

the Lek Defendants also contend that Avalon’s trading strategy

was not manipulative because it was part of “price discovery”

and hedging strategies.   Given these legitimate economic

purposes, they argue that there can be no finding that the

Avalon trading connected to the alleged Cross-Market Strategy

was manipulative.   This line of argument also fails.      The Lek

Defendants do not point to any affirmative evidence that they

have offered to demonstrate what trading strategy or strategies

Avalon was pursuing in connection with the accused trading.       For

instance, they have not presented expert testimony that defines

the characteristics of any particular trading strategy, that

demonstrates how one can locate that strategy from an

examination of a body of trades, and that identifies the

specific trades that conformed to that strategy.    While they

offered expert testimony to rebut the testimony of the two SEC




1 The Lek Defendants have relied to some extent on CFTC v.
Wilson, No. 13cv7884(RJS), 2018 WL 6322024 (S.D.N.Y. Nov. 30,
2018). Wilson concerned a different alleged manipulative scheme
and is inapposite. Moreover, the defendants in Wilson offered
evidence of a legitimate economic rationale underlying the
trading strategy they designed. Avalon has not offered
admissible evidence of either the trading strategy it was
pursuing or a legitimate economic rationale for it.



                                 6
experts, the defendants’ expert reports disclosed no independent

analysis of the Avalon trading.    Conclusory opinion testimony

does not raise a question of fact.     Major League Baseball

Props., Inc. v. Salvino, Inc., 542 F.3d 290, 310-11 (2d Cir.

2008). 2

     Nor have the Lek Defendants provided declarations from fact

witnesses, such as the traders who were responsible for

designing a trading strategy, to support their motion for

summary judgment.   But, even if the Lek Defendants had filled

either of these evidentiary gaps, the analyses of the Avalon

trading performed by the two SEC experts would raise questions

of fact regarding whether Avalon was engaged in market

manipulation.   From the testimony provided by these two SEC

experts and the other evidence to which the SEC points, the

record contains evidence from which a jury could conclude that

the Avalon Defendants engaged in layering and the Cross-Market

Strategy with the intent to manipulate the market.     Either of

these strategies would constitute a violation of § 10(b) of the

Exchange Act if proven at trial.




2 Four of the SEC’s Daubert motions to exclude the defense expert
testimony have been addressed and they have been granted in
whole or in part. Lek Sec. Corp., 2019 WL 1198599, at *16-27;
SEC v. Lek Sec. Corp., No. 17cv1789(DLC), 2019 WL 1304452, at
*3-4 (S.D.N.Y. Mar. 21, 2019).



                                   7
II.   Aiding and Abetting

      The Lek Defendants also argue that there is insufficient

evidence that they aided and abetted Avalon’s alleged violations

of the securities laws.     They contend principally that they were

properly responsive to regulators’ concerns about layering and

that they only provided services to Avalon that brokers provide

to all customers.

      To prevail on a claim of aiding and abetting, the SEC must

prove two elements in addition to the existence of a primary

violation by the Avalon Defendants:    “[1] knowledge of [a]

violation on the part of the aider and abettor; and [2]

substantial assistance by the aider and abettor in the

achievement of the primary violation.”    SEC v. Apuzzo, 689 F.3d

204, 211 (2d Cir. 2014) (citation omitted).    In opposition to

the Lek Defendants’ motion for summary judgment, the SEC has

presented evidence that raises a genuine issue of fact as to

both of these elements.

      With respect to the Lek Defendants’ knowledge of the

schemes, the SEC points to the Lek Defendants’ receipt of

numerous regulatory inquiries identifying patterns of

manipulative trading within Avalon subaccounts.    They also point

to Lek’s responses to these inquiries, which the SEC contends

were either inadequate or misleading.    In addition, the SEC

offers evidence that at Avalon’s request the Lek Defendants


                                   8
adjusted their internal control system -- the Q6 Layering

Control system -- to relax controls for certain Avalon

subaccounts.   The SEC relies as well on a series of e-mails

between Lek and an individual trader who was seeking to engage

in layering.   Although Avalon and the SEC dispute the inferences

to be drawn from the correspondence, the trader opened a

subaccount at Lek Securities through which thousands of orders

allegedly consistent with layering were placed.    This evidence,

which is not the only evidence on which the SEC relies, is

sufficient to raise a genuine issue as to the Lek Defendants’

knowledge of Avalon’s alleged violations.

     The SEC also points to evidence that Lek Securities’

registered representative Pustelnik knew of and furthered

Avalon’s manipulative schemes.    Pustelnik’s knowledge of

Avalon’s primary violations may be imputed to the Lek Defendants

if he was acting within the scope of his employment and in the

interests of the corporation.    Wight v. BankAmerica Corp., 219

F.3d 79, 87 (2d Cir. 2000).   While the Lek Defendants argue

against imputation, there are factual disputes that must be

resolved at trial.

     The SEC has also pointed to evidence that the Lek

Defendants provided substantial assistance to Avalon.    First and

foremost, Lek Securities provided brokerage services.    The fact

that it is the business of a brokerage company to provide such


                                  9
services to its customers does not mean that those services are

not of substantial assistance to manipulative traders.    Lek Sec.

Corp., 276 F. Supp. 3d at 65; see also Graham v. SEC, 222 F.3d

994, 1004 (D.C. Cir. 2000).

     The SEC also points to what it characterizes as Lek

Securities’ flawed and inconsistent use of the Q6 Layering

Control system, as mentioned above.    The Lek Defendants also

provided Avalon with technology and capital that allowed Avalon

traders to engage more effectively in the allegedly manipulative

Cross-Market Strategy.   This evidence raises a question of

material fact regarding substantial assistance for the jury to

resolve.

     The Lek Defendants’ citation to Armstrong v. McAlpin, 699

F.2d 79 (2d Cir. 1983), does not support their motion.    Although

the court in Armstrong was not prepared to hold a broker liable

as an aider and abettor for “merely execut[ing] an investment

manager’s [improper] orders,” the court concluded that the

complaint alleged sufficient evidence to support a claim for

aiding and abetting against a broker-dealer.    Id. at 91.   The

court highlighted that the complaint included allegations of

“greater wrongdoing,” including that the defendant “acted as

broker for substantially all the [transactions at issue] with

knowledge of their fraudulent nature in order to generate

commissions for himself.”   Id.


                                  10
       Here, the SEC points to evidence that, as Avalon’s broker-

dealer, the Lek Defendants knew of and furthered Avalon’s

improper orders in order to generate additional commissions for

the company.    In addition, the SEC points to statements by

Fayyer from which a jury could conclude that Avalon viewed Lek

Securities as “the only solution” for traders seeking to engage

in layering or the Cross-Market Strategy. 3

III.    Lek’s Primary Violation

       The Lek Defendants argue that the SEC has not adduced

evidence that the Lek Defendants committed a primary violation

of the securities laws.    The Lek Defendants are mistaken.

Primary liability may be imposed not only on persons who

initiate a scheme of manipulation, “but also on those who had

knowledge of the fraud and assisted in the perpetration.”      SEC

v. First Jersey, 101 F.3d 1450, 1471 (2d Cir. 1996) (citation

omitted).

       The evidence to which the SEC points includes evidence that

the Lek Defendants relaxed controls under its Q6 Layering


3 Nor is Levitt v. J.P. Morgan Securities, Inc., 710 F.3d 454 (2d
Cir. 2013), instructive here. That case addressed, in the
context of a motion for class certification, the liability of a
clearing broker for aiding and abetting an allegedly
manipulative trading scheme. Id. at 457. The Court of Appeals
drew a sharp distinction between clearing brokers, whose
involvement in a transaction ordinarily “begins after the
execution of a trade,” and introducing brokers, which bear “the
burden of monitoring trades.” Id. at 466-67. Lek Securities is
not a clearing broker.


                                  11
Control system, misled regulators concerning the actions it took

to address potential market manipulation, installed and financed

technological improvements at the request of the Avalon

Defendants, and provided Avalon access to the U.S. securities

markets notwithstanding numerous regulatory inquiries about

potentially manipulative trading in Avalon subaccounts.

IV.   Control Liability

      Finally, the Lek Defendants contend that they cannot be

held liable under § 20(a) of the Exchange Act because the SEC

has not demonstrated that the Lek Defendants controlled

Pustelnik, their registered representative.   In the alternative,

the Lek Defendants argue that they should not be liable for

Pustelnik’s violations because they acted in good faith.    The

SEC, however, points to several facts from which a jury could

conclude that the Lek Defendants controlled Pustelnik, including

with respect to the specific actions that form the basis for

Pustelnik’s alleged securities law violations, and that much of

Pustelnik’s allegedly violative conduct fell within the scope of

his employment.   The SEC also points to evidence from which a

reasonable jury could infer that Lek Securities did not act in

good faith.   The SEC has shown that there are material factual

disputes that are inappropriate for resolution on summary

judgment.




                                12
                           Conclusion

     The Lek Defendant’s August 24, 2018 motion for summary

judgment is denied.


Dated:    New York, New York
          March 26, 2019

                               ____________________________
                                       DENISE COTE
                               United States District Judge




                                13
